DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Obvious-type Double Patenting (ODP) Rejections

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).  

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. (Do not use against patented applications).

Claims 1, 8, 15 and 16 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 6 of copending Application No.  17/133,309 hereinafter Ahssini ‘309.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  For example, Claims 1, 8, 15, and 16 of instant Application, respectively contain elements of claim 6 of the Ahssini ‘309 as follows:  

Claims
Instant
Claims
Ahssini ‘309
1, 8, 15, 16
reading … instruction
application
non-volatile memory
embedded system
memory area
interpreted
program
distinct from operating system
6
instruction
application
non-volatile memory
embedded system
storage area
(implicit)
application
distinct from … operating 


Therefore, claim 6 of the Ahssini ‘309 anticipate(s) the instant application.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujioka (U.S. Publication 2009/0287571) , hereinafter Fujioka.

Referring to claim 1, Fujioka teaches, as claimed, a method, comprising:



As to claim 2, the Fujioka teaches the method according to claim 1, wherein the memory area is a volatile memory area (cache, random access memory, see Paragraph 68).  

As to claim 3, the Fujioka teaches the method according to claim 1, wherein the memory area is a non-volatile memory area (hard disk, see Paragraph 65).  

As to claim 4, the Fujioka teaches the method according to claim 1, wherein the at least one application (see Fig. 2 YouTube) is implemented by the operating system.  

As to claim 5, the Fujioka teaches the method according to claim 4, further comprising transferring instructions from a first application (see Fig. 2, YouTube)  to a second application (see Fig. 2, Export)  via the memory area.  



As to claim 7, the Fujioka teaches the method of claim 6, wherein the at least one application is configured to generate addresses (virtual address, see Paragraph 69)  at which data is stored in the non-volatile memory.

As to claims 8-20, they are directed to a device/system to implement the method as set forth in claims 1-7.  Therefore, they are rejected on the same basis as set forth hereinabove.

Conclusion

The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure:  

Eder et al. (US 20200394049 A1) discloses Kernel on Operating System; and

Bagchi et al. (US 20160314055 A1) discloses non-deterministic embedded system.




Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hyun Nam whose telephone number is (571) 270-1725 and fax number is (571) 270-2725.  The examiner can normally be reached on Monday through Friday 8:30 AM to 5:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HYUN NAM/Primary Examiner, Art Unit 2183